DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4-5, 7-15, 17, 19 and 21-22 (Currently Amended)
Claims 2-3, 6, 16, 18 and 20 (Previously Presented)
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment (claim 21) was given by Attorney, Brian Hannon, 202-293-7060, on 10/15/2021.
Claim 21 has been amended as follows:
Claim 21, line 1, the recitation “A isolation device” has been replaced with -- An isolation device --


Allowable Subject Matter
Claims 1-22 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “the actuation device comprising a current sensor, a retaining member and at least two movable members integral with a coil, and being capable of changing over, when a current is sensed by the current sensor, from a non-activation configuration in which the movable members are held by the retaining member in a first position for preventing movement of the electrical contact means of the switching device, to an activation configuration in which the movable members are no longer held by the retaining member in said first position and are located in a second position allowing the electrical contact means of the switching device to change position, wherein the coil comprises a through-space for at least a part of the electrical contact means of the switching device, and wherein the movable members are each movable in rotation about an axis so as to free up, in said second position, said through- space, while remaining integral with the coil.”, in combination with all other elements recited in claim 1.
Claims 2-22 are also allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 5, 2021